LEUCADIA NATIONAL CORPORATION Exhibit 21 Subsidiaries as of December 31, 2013 State/ Country of Name Incorporation Jefferies Execution Services, Inc. California Baldwin Enterprises, Inc. Colorado BEI Italia Wireless LLC Delaware BIA Investments, LLC Delaware Chicago Clean Energy, LLC Delaware Conwed Plastics LLC Delaware Garcadia Auto, LLC Delaware Indiana Gasification, LLC Delaware Jefferies Bache Financial Services, Inc. Delaware Jefferies Bache, LLC Delaware Jefferies Derivative Products, LLC Delaware Jefferies Finance, LLC Delaware Jefferies Group LLC Delaware Jefferies Investment Advisers, LLC Delaware Jefferies LLC Delaware Jefferies LoanCore LLC Delaware Jefferies Mortgage Finance, LLC Delaware Jefferies Mortgage Funding, LLC Delaware Lake Charles Clean Energy, LLC Delaware L-Credit, LLC Delaware Leucadia Aviation, Inc. Delaware Leucadia Energy, LLC Delaware Leucadia LLC Delaware LNG Development Company, LLC Delaware Mississippi Gasification, LLC Delaware MK Resources LLC Delaware National Beef California, L.P. Delaware National Beef Leathers, LLC Delaware National Beef Packing Company, LLC Delaware Oregon Pipeline Company, LLC Delaware Idaho Timber of Mountain Home, LLC Idaho Idaho Timber, LLC Idaho Kansas City Steak Company, LLC Missouri Leucadia International Corporation Utah Jefferies Bache Limited England & Wales Jefferies International Limited England & Wales Jefferies Investment Management Limited England & Wales Jefferies Bache (Hong Kong) Limited Hong Kong Jefferies Hong Kong Limited Hong Kong Jefferies Singapore Limited Hong Kong Jefferies India Private Limited India Jefferies (Japan) Limited Japan Jefferies Switzerland Limited Switzerland Subsidiaries not included on this list, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of December 31, 2013
